Title: Stephen Peabody to Abigail Adams, 30 May 1798
From: Peabody, Stephen
To: Adams, Abigail


          
            Dear Madam
            Atkinson May 30th. 1798
          
          Your letters of the 18th. of last December, and the 4th. of March following, with the contents, came safe to my hand. I should have acknowledged the receipt of them sooner, but I have been “Cumbered about many things” and knowing that your Sister had informed you of their safe arrival, I have neglected to write answers. Tho’ this is but a poor apology, it is the best I can make, consistent with truth.—
          I send you, accompanying this, your grand-children’s three first quarter bills. You will see that I have received more money, than to pay their expences. But this shall be accounted for upon our Settlement. They enjoy very good health, and appear as contented, as could possibly be expected. They recommend themselves to their Preceptor, and are quite attentive to the rules of our family.— William is pretty attentive to his Studies; John has no aversion to study; he had however, rather play, and is a good, Sensible, generous Soul.

We indulge them as we think proper, and they are not now impatient under restraints. At first they were not fond of observing the Sabbath, in all respects, as we do, but they are reconciled; and we think bid very fair to make respectable figures in life.—
          Your Sister, (who I esteem the best woman in the world) enjoys tolerable health, tho’ she has of late been full of anxiety for her daughter Betsy Quincy, who really is very unwell—but I think a little better, and in a way to recover.—
          We have no news remarkable here but that which we find in the Papers. The conduct of the French astonishes every person of Sense, in our quarter; and the wisdom and firmness of the President of the united States, meet with universal approbation. You will please to present my best respects to him, and in my name, wish him Godspeed; that by perseverance, he may direct our political Ship over the Present boisterous Sea, that we may in due time be anchored in a peaceful Haven.—
          With Sentiments of high esteem, / I am / dear madam / Your affectionate friend, / and brother
          
            Stephen Peabody
          
          
            P S— Mrs. Peabody joins me in presenting our best regards.—
            A few days since I received, a number of Pamphlets, with a letter from you to Mrs. Peabody; for which I am much obliged. I have not had time to read them all, but as far as I have proceeded, I am highly pleased—
          
        